06/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0185
                               Supreme Court Cause No. DA 21-0185
:::::::::::::::::::::::::::::::::::::::::::::::::::::::
TRUSS WORKS, INC.,
A Montana corporation,

         Plaintiff and Appellee.                         ORDER GRANTING
                                                         MOTION FOR EXTENSION OF
         v.                                              TIME TO TRANSMIT RECORD

OSWOOD CONSTRUCTION
COMPANY, a Montana corporation,
TRAVELER’S CASUALTY AND
SURETY COMPANY OF
AMERICA, a Connecticut
corporation, VOYAGEUR
APARTMENTS, LP, a Minnesota
Limited Partnership, and HUB
INTERNATIONAL MOUNTAIN
STATES LIMITED, a Montana
corporation,

         Defendants and Appellants.
::::::::::::::::::::::::::::::::::::::::::::::::::::::

         Appellants have moved for an extension of time to file the remaining

transcript from the district court trial. Good cause appearing,

         IT IS HEREBY ORDERED that Court Reporter Angela Nurre may have to

and through June 28, 2021, to complete her portion of the transcript. Another

notice of filing will be sent out upon receipt of the transcripts.

         Dated this ___ day of June, 021.
                                                             ________________________
                                                             Justice



                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                    June 9 2021